Title: 35. A Bill to Prevent the Circulation of Private Bank Notes, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall not be lawful for any person to offer in payment a bank bill, or note for money, payable to bearer, and whosoever shall offend herein shall not only forfeit, to the informer, ten times the value of the sum mentioned in such bill or note, but may be apprehended by warrant of a Justice, and, upon due proof of the fact made to him, or upon his own acknowledgement thereof, be bound to the good behavior, and if he afterwards offend in the like manner it shall be deemed a breach of the condition of the recognisance.
